PER CURIAM.
This is an appeal by the defendant Raymond Corbin from a judgment of conviction and sentence entered against him for sexual battery based on an adverse jury verdict. We reject the defendant’s sole point on appeal, namely, that the trial court committed reversible error in admitting in evidence, over objection, certain prior consistent statements made by the victim of the sexual battery. Assuming arguendo that the statements constituted inadmissible hearsay, we conclude that the admission of these statements was entirely harmless because the evidence of guilt in this case was unimpeached, uncontradicted, and overwhelming; consequently, the admission of the prior consistent statements did not affect the outcome of the case. See Parker v. State, 476 So.2d 134, 137 (Fla.1985); State v. Murray, 443 So.2d 955, 956-57 (Fla.1984); Begley v. State, 483 So.2d 70, 74 (Fla. 4th DCA 1986); Carroll v. State, 497 So.2d 253, 261 (Fla. 3d DCA 1985) (en banc), rev. denied, 511 So.2d 297 (Fla.1987); Jones v. State, 453 So.2d 1192, 1194 (Fla. 3d DCA 1984).
Affirmed.